GIVAN, Chief Justice.
Appellant was charged with Burglary, a class A felony. A plea agreement was reached under which the appellant was sentenced to twenty (20) years. Appellant's Petition for Post-Conviction Relief was denied.
The record does not reveal an advisement that accepting the plea agreement constituted a waiver of the right to compulsory process for obtaining witnesses in his favor. This advisement was required by IC § 35-4.1-1-8 [Repealed by Acts 1981, P.L. 208, § 4, amended and recodified as LC. § 35-85-1-2]. A majority of this Court has held this statute must be strictly complied with by the trial courts. German v. State, (1981) Ind., 428 N.E.2d 234; Early v. State, (1982) Ind., 442 N.E.2d 1071. I still adhere to the dissents in those cases, however, the State filed a Motion for Remand and Trial in which it concedes that the guilty plea was received without proper advisement.
The cause is remanded to the trial court for proceedings consistent with German, supra; Early, supra.
All Justices concur.